Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 14, 2019

                                           No. 04-19-00249-CV

                                   IN RE James Brent MANSFIELD

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On April 22, 2019, relator filed a petition for writ of mandamus and an emergency
motion for stay of the trial court’s Order on Motion for Temporary Orders Pending Appeal. On
May 1, 2019, this court ordered that any response from the respondent and the real party in
interest be filed in this court no later than May 16, 2019. We also denied relator’s request for a
stay.

       On our own motion, we sua sponte reconsider our denial of the motion to stay. The
motion is GRANTED and the trial court’s April 1, 2019 Order on Motion for Temporary Orders
Pending Appeal is STAYED pending disposition of this original proceeding.

           It is so ORDERED on May 14, 2019.



                                                                            PER CURIAM



           ATTESTED TO: __________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 16-443CCL, styled In the Interest of H.E.W.M., A Child, pending in the
451st Judicial District Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.